United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2779
                                    ___________

Grady Newingham,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Sharon Staten, Corporal of Security,   *
Tucker Unit, Arkansas Department of * [UNPUBLISHED]
Correction (originally sued as         *
Stacey Staten),                        *
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: November 1, 2005
                                 Filed: November 7, 2005
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Grady Newingham appeals from the district court’s1 order,
entered in his 42 U.S.C. § 1983 action, granting his motion for a default judgment,
assessing damages in the amount of $1,000, and referring back to the magistrate judge
his request to reinstate a claim. We dismiss the appeal for want of jurisdiction, as the

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
appealed order referred a claim back to the magistrate judge for further consideration,
and did not render a final, appealable decision. See 28 U.S.C. § 1291 (creating
appellate jurisdiction over final decisions of district courts); Fed. R. Civ. P. 54(b)
(“order or other form of decision, however designated, which adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties shall not
terminate the action as to any of the claims or parties”); Thomas v. Basham, 931 F.2d
521, 522-524 (8th Cir. 1991) (appellate courts have obligation to raise jurisdictional
issues sua sponte “when there is an indication that jurisdiction is lacking”; appeal was
“clearly premature” where some claims remained pending; subsequent entry of final
judgment did not ripen otherwise premature appeal).
                        ______________________________




                                          -2-